Citation Nr: 0916604	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968, including combat service in the Republic of Vietnam.  
The Veteran died in June 2004, and the Appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Manchester, 
New Hampshire Department of Veterans' Affairs (VA) Regional 
Office (RO).  The RO initially denied the issue in a January 
2005 rating decision and notified the Appellant in February 
2005.  The Appellant subsequently submitted additional 
information and statements and the issue was readjudicated in 
June 2005.

The Appellant testified at a video conference hearing before 
the undersigned Veterans' Law Judge in July 2006.  A 
transcript of that hearing has been associated with the 
claims file.

In October 2007, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The information of record establishes that the Veteran 
served in the Republic of Vietnam during the Vietnam Era; and 
thus exposure to herbicide agents in service is presumed.

2.  The competent medical evidence of record reflects that 
the Veteran was diagnosed with diabetes mellitus, type 2.

3.  The Veteran died in June 2004, at the age of 62.  The 
Certificate of Death establishes that the immediate cause of 
the Veteran's death was respiratory failure and emphysema, 
with no significant factors contributing to death.  No 
autopsy was performed. 

4.  At the time of the Veteran's death, he had established 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling, and 
hyperkeratosis of the hands and feet, rated as 30 percent 
disabling.  The combined rating in effect at the time of the 
Veteran's death was 80 percent.  

5.  Affording the Appellant the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's diabetes mellitus, type 2 contributed materially 
and substantially to cause his death.


CONCLUSIONS OF LAW

Resolving the benefit of the doubt in the Appellant's favor, 
the criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Analysis

In the instant case, the Veteran's death certificate 
indicates that he died on June [redacted], 2004, and that the 
immediate cause of his death was respiratory failure and 
emphysema with no significant factors contributing to death.

At the time of the Veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 50 
percent disabling, and hyperkeratosis of the hands and feet, 
rated as 30 percent disabling.  The combined rating in effect 
at the time of the Veteran's death was 80 percent.  

In statements and testimony presented throughout the duration 
of the appeal, the Appellant has maintained that the 
Veteran's diabetes mellitus, type 2 was incurred as a result 
of exposure to Agent Orange while serving in Vietnam and was 
a contributory factor that lead to the Veteran's death.

The Veteran's DD form 214 indicates he was on active duty 
from June 1966 to June 1968 with 11 months of foreign service 
in Company A of the 1st Battalion, 27th Infantry Division, 
which served in Vietnam during the Vietnam Era.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal and the Combat 
Infantryman Badge.  The Combat Infantryman Badge is 
indicative of combat service.  See generally Army Regulation 
672-5-1, 40.

As the evidence of record reflects that the Veteran served in 
Vietnam during the Vietnam era, exposure to herbicides is 
presumed. 

It has been shown by competent medical evidence that the 
Veteran was diagnosed with diabetes mellitus following 
discharge from military service.  Private medical records 
from March 1997 to June 2004 and VA outpatient treatment 
reports from September 2000 to April 2004 reflect that the 
Veteran was initially diagnosed with diabetes in May 2001 and 
subsequently treated for and diagnosed with diabetes 
mellitus, type 2.  These records also reflect that the 
Veteran was treated for and diagnosed with several other 
severe problems including: chronic obstructive pulmonary 
disorder (COPD), hypertension, obstructive sleep apnea, PTSD, 
congestive heart failure, renal insufficiency, advanced 
emphysema and tobacco abuse.  He was hospitalized on a number 
of occasions, from October 2002 to November 2003 for COPD, in 
March 2004 for a COPD exacerbation and April 2004 for 
respiratory failure, pneumonia and high blood sugar.

A November 2005 letter from the Veteran's private treating 
physician, Dr. H., reported that the Veteran had severe 
problems with COPD and tobacco abuse which ultimately led to 
his increasing respiratory failure and death.  Dr. H. also 
opined that the Veteran's type 2 diabetes contributed to this 
situation and also most likely contributed to renal and 
cardiac problems.  Finally, Dr. H. noted that the Veteran was 
treated for PTSD and he had a degree of anxiety which 
aggravated his situation as well.

In a December 2005 VA medical opinion, a VA physician was 
asked to opine whether the Veteran's death from respiratory 
failure due to emphysema was related to his diabetes.  The VA 
physician noted that the Veteran had adult-onset diabetes 
which was reasonably well-controlled as well as COPD and a 
long history of smoking.  After reviewing the medical record 
the VA physician opined that it was unlikely that his death 
from respiratory failure was related to his diabetes 
mellitus.

A March 2008 letter from another private treating physician, 
Dr. S., reported that the Veteran's underlying diabetes 
contributed to his early demise.

After a careful review of the record and resolving all doubt 
in favor of the Appellant, the Board finds that a service-
connected disability (i.e., diabetes mellitus, type 2) did 
cause or contribute substantially or materially to the 
Veteran's death.  In this regard, the Board initially notes 
that herbicide exposure has been presumed and the competent 
medical evidence of record reflects that the Veteran was 
diagnosed with diabetes mellitus, type 2.  Therefore, the 
Veteran's diabetes mellitus, type 2, is a condition that can 
be presumptively service-connected based upon Agent Orange 
exposure during Vietnam service.  See 38 U.S.C.A. § 1116, 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e).  

In considering the whether the Veteran's service-connected 
disability caused or contributed substantially or materially 
to his death, the Board finds that the evidence is in 
relative equipoise.  With regard to the opinions of the 
private physicians, while both opinions are credible, only 
Dr. S. specifically related the Veteran's diabetes mellitus, 
type 2, to his death.  The opinion of Dr. H. on the other 
hand, reported that diabetes mellitus, type 2, contributed to 
the Veteran's situation in which COPD and tobacco abuse 
ultimately led to his increasing respiratory failure and 
death.  The VA physician however, clearly stated it was 
unlikely that the Veteran's death from respiratory failure 
was related to his diabetes mellitus.  As there is an opinion 
by the Veteran's private treating physician specifically 
relating the Veteran's diabetes mellitus, type 2, to his 
death, supported by another private opinion concluding that 
diabetes mellitus, type 2, contributed to the situation which 
ultimately caused his death, and an opinion by a VA physician 
concluding that diabetes mellitus, type 2, was not related to 
the Veteran's death, the Board finds the evidence is in 
relative equipoise and the benefit of the doubt rule will 
therefore be applied to resolve doubt in favor of the 
Appellant.  Therefore, the Board concludes that a service-
connected disability, diabetes mellitus, type 2, did cause or 
contribute substantially or materially to the Veteran's 
death.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


